[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                 FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                           NOV 30, 2006
                                     No. 05-15647                        THOMAS K. KAHN
                               ________________________                      CLERK


                                 Agency No. A76-924-925

NANIK SUGIHARTI SUBENO,


                                                                                     Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                                  Respondent.


                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                              _________________________

                                    (November 30, 2006)

Before BIRCH and BLACK, Circuit Judges, and PRESNELL,* District Judge.

PER CURIAM:


       *
         Honorable Gregory A. Presnell, United States District Judge for the Middle District of
Florida, sitting by designation.
      Nanik Sugiharti Subeno (Subeno), a Chinese Christian woman, is a native

and citizen of Indonesia. Through counsel, Subeno petitions for review of the

Board of Immigration Appeals’ (BIA’s) decision denying her second motion to

reopen the proceedings regarding her application for asylum and withholding of

removal under the Immigration and Nationality Act and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman and Degrading

Treatment or Punishment (CAT). Subeno contends the BIA abused its discretion

in denying her second motion to reopen based on changed circumstances in

Indonesia.

      We review the BIA’s denial of a motion to reopen for an abuse of discretion.

Gbaya v. U.S. Att’y Gen., 342 F.3d 1219, 1220 (11th Cir. 2003). “In this particular

area, the BIA’s discretion is quite broad.” Id. (internal quotation omitted). As a

general matter, motions to reopen are disfavored because “every delay works to the

advantage of the deportable alien who wishes merely to remain in the United

States.” INS v. Doherty, 112 S. Ct. 719, 724-25 (1992).

      After hearing oral argument and reviewing the record, we conclude Subeno

has failed to establish the BIA abused its discretion in denying her second motion

to reopen. While the BIA’s order may be brief, the BIA “has no duty to write an

exegesis on every contention. What is required is merely that it consider the issues

raised, and announce its decision in terms sufficient to enable a reviewing court to
                                          2
perceive that it has heard and thought and not merely reacted.” Osuchukwu v. INS,

744 F.2d 1136, 1142-43 (5th Cir. 1984). The BIA sufficiently articulated its

reasoning to provide us a proper basis for review. The BIA considered the

evidence Subeno submitted with her motion to reopen and rationally concluded

Subeno did not establish a change in circumstances sufficient to demonstrate prima

facie eligibility for asylum, withholding of removal, or relief under CAT. See Al

Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th Cir. 2001) (explaining one ground

on which BIA may deny a motion to reopen is failure to establish a prima facie

case). The BIA’s decision was not an abuse of discretion. Accordingly, we deny

Subeno’s petition for review.

      PETITION DENIED.




                                         3